SHEPARD, Justice,
dissenting.
The majority opinion terminates the continual saga of the University of Utah Hospital’s attempts to collect approximately $28,000.00 from Minidoka County, Idaho. The Verikas and Hayden infants were born in 1974 and each experienced medical problems which the attending physicians believed could be adequately treated only at the University of Utah Hospital. The infants were transferred to the University of Utah Hospital. The record is devoid of any indication that any contact was made with any official of Minidoka County, either pri- or to or during the infants’ hospitalization at the University of Utah Hospital. The infant Verikas survived, but the infant Hayden died. The claim of the University of Utah Hospital against the Hayden family was discharged in the bankruptcy of the Haydens in 1975. Thereafter, University of Utah Hospital brought its action against Minidoka County for the total charges claimed by the hospital for its care of the Verikas and Hayden infants.
On the initial appeal, this Court opined that the Verikas and Hayden families were not shown to be medically indigent and the hospital was precluded from recovery. On rehearing, that opinion was withdrawn and in the face of procedural problems, the Court remanded the matter for further proceedings. The trial court, following hearing, held that the Verikas and Hayden families were medically indigent, but that the University of Utah Hospital was not a facility licensed in the State of Idaho (I.C. § 31-3502(2)) and hence had no basis for recovery against Minidoka County.
I agree with the majority opinion that the controlling question is the meaning of and legislative intent displayed in I.C. § 31-3502(2). However, in my judgment, the majority seriously errs in using an esoteric, artificial and strained construction of the phrase “in Idaho” to hold that the legislature intended that phrase to mean “outside Idaho.”
When confronted with such linguistic legerdemain, I cannot but recall the unreported case of Regina v. Ojibway, 8 Crim.L.Q. 137 (Toronto 1965), wherein the court converted a pony, fortuitously saddled with a feather stuffed blanket, into a small bird, thus falling within the provisions of the Ontario Small Birds Act. My reaction to the majority’s grammatical shell game can only be expressed in the language of the Jupiter Pluvius opinion in Hillman v. Hardwick, 3 Idaho 255, 28 P. 438 (1891):
“Heroically setting aside the statute, the decisions, and the evidence in the case, he [the trial judge] assumes the role of Jupiter Pluvius, and distributes the waters of Gooseberry creek with a beneficent reck*250lessness, which makes the most successful efforts of all the rain wizards shrink into insignificance, and which would make the hearts of the ranchers on Gooseberry dance with joy, if only the judicial decree could be supplemented with a little more moisture. The individual who causes two blades of grass to grow where but one grew before is held in highest emulation as a benefactor of his race. How then shall we rank him who, by judicial fiat alone, can cause four hundred inches of water to run where nature only put one hundred inches? (We veil our faces, we bow our heads, before this assumption of judicial power and authority.)” Id. at 260, 28 P. at 439.
So in the instant case the majority opinion in effect uproots the University of Utah Hospital from its site in Salt Lake City and transposes it magically to an undescribed location “in Idaho” from which it distributes “community service” for the benefit of the officialdom and citizens of Minidoka County, Idaho.
The majority opinion unequivocally states that there is only one interpretation of the statutory phrase, “ ‘hospital’ means a facility licensed as such in Idaho.” I must disagree and not even very respectfully. In my judgment, the very best position that the majority can assert is that the statutory phrase is subject to more than one interpretation. Even assuming that the majority’s interpretation could, by some stretch of the imagination, be correct, I cannot believe it would be the preferred interpretation. In my linguistic judgment, “as such” refers back to the antecedent noun “hospital.” See generally Barrett v. International Underwriters, Inc., 346 F.2d 345 (7th Cir. 1965); United States Fidelity & Guaranty Co. v. Inman, 65 S.W.2d 339 (Tex.Ct.Civ.App.1933). In my opinion, and contrary to the assertion of the majority, “in Idaho” is a distinct prepositional phrase separate and apart from “as such.” If the legislature had intended that the term “hospital” was to mean any licensed hospital regardless of whether located in or out of Idaho, it could merely have defined “hospital” as “a facility licensed as such” and not utilized the phrase “in Idaho.” Alternatively, the legislature could have completely and clearly defined “hospital” as meaning any facility so licensed by any state and wherever located.
I believe a part of the difficulty in the instant case comes from the overuse of the phrase “as such” in legislative drafting and in legal writing. I, for one, following the gymnastics of today’s majority, will be more cautious in utilizing the phrase. However, I note that the utilization of “as such” is not unusual in Idaho statutes. For example, I.C. § 54-1601(10) states that “ ‘nursing home’ means any institution or facility defined as such for licensing purposes * * (Emphasis supplied.) Clearly, in that statute, “as such” can only refer back to “nursing home.” That is the more common interpretation of “as such” following a past participle, such as “defined” or “licensed.”
This Court has stated that “words and phrases of a statute must be given their usual, plain and ordinary meaning * Striebeck v. Employment Security Agency, 83 Idaho 531, 536, 366 P.2d 589, 591 (1961). Of additional significance is the statement that “laws are enacted to be read and obeyed by the people and in order to reach a reasonable and sensible construction thereof, words that are in common use among the people should be given the same meaning in the statute as they have among the great mass of the people who are expected to read, obey and uphold them.” City of Lewiston v. Mathewson, 78 Idaho 347, 354, 303 P.2d 680, 684 (1965); see also Nagel v. Hammond, 90 Idaho 96, 408 P.2d 468 (1965); Adams v. Lansdon, 18 Idaho 483, 110 P. 280 (1910); State v. Omaechevviaria, 27 Idaho 797, 152 P. 280 (1915). Most relevant to the instant case is the statement “the plain, obvious, and rational meaning of a statute is always to be preferred to any curious, narrow, hidden sense that nothing but the exigency of a hard case and the ingenuity and study of an acute and powerful intellect would discover.” John Hancock Mut. Ins. Co. v. Haworth, 68 Idaho 185, 192, 191 P.2d 359, 362 (1948) (quoting Independent *251Ins. Co. v. Commissioner, 17 B.T.A. 757, 766).
I cannot join the majority in its syntactic hopscotch, but would approve the district court’s statutory construction and affirm its judgment.